DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11- 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Robinson (US 3866946).
Claims 1-7, 9, 11- 24;
Robinson teaches an adjustable head angle assembly (Fig. 6), comprising: a steerer tube that extends along a longitudinal axis; a head tube comprising an upper end (-near 17), a lower end (-near 18), and an inner wall 11, the head tube further comprising a first annular surface (Fig. 6, 29b – near 17) protruding radially inward from the inner wall at the upper end, and a second annular surface protruding radially inward from the inner wall at the lower end (Fig. 6, 29b – near 18); an upper cup 38 comprising a third annular surface engaged with the first annular surface of the head tube, the upper cup further comprising an inner surface that controls a lateral position (Fig. 7) of an upper portion of the steerer tube with respect to the upper end of the head tube; and a lower cup 38 comprising a fourth annular surface engaged with the second annular surface of the head tube, the lower cup further comprising an inner surface that controls a lateral position of a lower portion of the steerer tube with respect to the lower end of the head tube (Fig .7; Col. 1, Lines 34-46); wherein the first, second, third, and fourth annular surfaces each comprise a curved surface and spherical radius of curvature. (Fig. 6; Col 4., Lines 28-30); wherein the inner surface of at least one of the upper cup or the lower cup defines a first axis that is not collinear with a second axis defined by the annular surface of the at least one of the upper cup or the lower cup. (Fig, 7); wherein the first axis is adjustable to be parallel and not parallel to the second axis. (Col 2. Lines 1-8 - Adjustability with a zero-degree eccentricity considered capable in providing parallel axes.); wherein the at least one of the upper cup or the lower cup comprises a shape that fits into the upper or lower end of the head tube in at least two different orientations (Fig. 6; Col. 1, Lines 43-47 - members rotate to provide orientations), and that resists rotation of the at least one of the upper cup or the lower cup with respect to the head tube when fitted into the upper or lower end of the head tube in the at least two different orientations. (Fig. 6, 40 – thrust bearing aid in resisting rotation); wherein the at least two different orientations comprises a first orientation that defines a first head angle and a second orientation that defines a second head angle, and wherein a difference between the first head angle and the second head angle is at least 1.5 Degrees (Col. 2, Lines 1-8); the inner surfaces of the upper cup and the lower cup control the lateral positions of the upper portion and lower portion of the steerer tube, respectively, by constraining the positions of bearings that engage the steerer tube. (Fig. 6 & 7 – bearings are constrained in steering tube); wherein replacing the upper cup in an orientation that is rotated 180 degrees about the longitudinal axis, causing the inner surface of the upper cup to be offset in a second direction opposite the first direction. (Col. 3, Lines 37-50); wherein the at least one of the upper cup or lower cup comprises a protrusion or a recessed portion that engages a corresponding protrusion or recessed portion of the head tube to resist rotation of the at least one of the upper cup or lower cup with respect to the upper or lower receiving portion of the head tube. (Col 3., Lines 25-33); wherein the upper cup and the lower cup are sized such that they do not form an interference fit with their respective receiving portion of the head tube. (Fig. 6); wherein the upper receiving portion and lower receiving portion are integrally formed in the head tube. (Fig. 7); wherein the frame comprises a main frame portion and an articulating frame portion, wherein the rear wheel is rotatably coupled to the articulating frame portion. (- disclosure of a motorcycle considered to meet limitations of a rear suspension system as this is considered as well understood and routine at the time of the prior art.)
It is noted that the reference used in the prior art rejection above Robinson (US 3866946), shares a surname to that of one of the named inventors as well as remarkably similar inventive features. The applicant should be reminded “…Each individual associated with the filing and prosecution of a patent application…includes a duty to disclose to the Office all information known to that individual to be material to patentability. 37 C.F.R. 1.56 (MPEP 2001.04) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 3866946).
Robinson teaches an adjustable head assembly (Fig. 7) with a headtube diameter.
Robinson does not explicitly teach that the spherical radius of curvature for each of the curved surfaces of the receiving portions and cups are within a range of 30-50 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to use a head tube accommodate spherical structures with a radius within a range of 30-50 mm, so as to achieve an optimal size for steering devices, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. Such a range in size provides for the benefit of using a variety of front suspension parts together with different proportions. Such additions would provide for the obvious benefit of improved ride quality and reduced frame stress for different riding environments. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 3866946) in view of Ueno (US 20060055146).
Robinson teaches an adjustable head assembly (Fig. 7). Robinson does not teach the axis defined by the inner surface of the upper cup is offset from the axis defined by the curved surface of the upper cup by 2-8 mm.
Ueno teaches an offset axis. (¶0041, Lines 5-8) 
Ueno does not explicitly teach that the offset axis for the head tube assembly are within a range of2 to 8 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to additionally use an offset axis as indicated by Ueno within a range of 2 to 8 millimeters, so as to achieve an optimal rake angle for a front suspension system, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. Such an addition would improve upon the adjustability of a front fork and provide for the benefit of improved rider control and comfort at varied speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of adjustable head tube means are cited on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611